Citation Nr: 1616570	
Decision Date: 04/26/16    Archive Date: 05/04/16

DOCKET NO.  10-35 036	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for rheumatoid arthritis.

2.  Entitlement to service connection for a bilateral eye disability.

3.  Entitlement to service connection for a skin disability.

4.  Entitlement to a rating in excess of 30 percent for posttraumatic stress disorder (PTSD), prior to January 16, 2015.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


WITNESSES AT HEARING ON APPEAL

Appellant and spouse

ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from September 1968 to September 1971.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision of the Atlanta, Georgia Department of Veterans Affairs (VA) Regional Office (RO) that granted service connection for PTSD, rated 30 percent, effective July 31, 2007, and denied service connection for the remaining claims.  In January 2015, a Travel Board hearing was held.  A transcript is in the record.  In June 2015, the Board remanded the claims for additional development of the record.  In December 2015, the RO assigned a 100 percent rating for PTSD, effective January 16, 2015.  The Veteran indicated in January 2016 that he wished to continue his appeal regarding a higher rating for PTSD prior to January 16, 2015.


FINDINGS OF FACT

1.  A bilateral eye disability was initially manifested many years after, and is not shown to be related to the Veteran's service

2.  The Veteran's psoriasis is related to the in-service rash. 

3.  The Veteran's rheumatoid arthritis/psoriatic arthritis is shown to be related to his now service-connected psoriasis.

4.  Prior to January 16, 2015, the Veteran's PTSD was shown to cause occupational and social impairment with reduced reliability and productivity.


CONCLUSIONS OF LAW

1.  Service connection for a bilateral eye disability is not warranted.  38 U.S.C.A. §§ 1110, 1154, 5107 (West 2014); 38 C.F.R. § 3.303 (2015).

2.  Psoriasis was incurred in service.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. § 3.303 (2015).

3.  Rheumatoid/psoriatic arthritis is proximately due to or the result of a service-connected disease.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.310 (2015).

4.  The criteria for a rating of 50 percent, but no higher, for PTSD are met, effective July 31, 2007.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.130, Diagnostic Codes 9411, 9413 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  By correspondence dated February 2008 and June 2009, VA notified the Veteran of the information needed to substantiate and complete his claims, to include notice of the information that he was responsible for providing, the evidence VA would attempt to obtain, and how VA assigns disability ratings and effective dates of awards.  It is not alleged that notice was less than adequate.

With respect to the appeal pertaining to the initial rating assigned with the award of service connection for PTSD, the statutory scheme contemplates that once a decision awarding service connection, a disability rating, and an effective date has been made, statutory notice has served its purpose, and its application is no longer required because the claim has been substantiated.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490-91 (2006), aff'd, 483 F.3d 1311 (Fed. Cir. 2007).  

The Veteran's service treatment records, his Social Security Administration records and private and VA medical records have been secured.  The Veteran was afforded pertinent VA examinations.  VA's duty to assist is met.

Factual Background Legal Criteria and Analysis

The Board has reviewed all of the evidence in the Veteran's record.  Although the Board is required to provide reasons and bases supporting its decision, there is no need to discuss each item of evidence in the record.  The Board will summarize the pertinent evidence as deemed appropriate, and the Board's analysis will focus specifically on what the evidence of record shows, or does not show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

The Veteran's service treatment records are negative for complaints or findings pertaining to the eyes.  In November 1968, he complained of a rash that had been present for five weeks.  No findings were recorded.  The September 1971 separation examination shows that the skin and eyes were normal.  Distant vision was 20/20 in each eye.  

The Veteran's discharge certificate discloses he was awarded the Combat Action Ribbon, and that his military occupational specialty was rifleman.

In August 1995, M. Gupta, M.D. stated that the Veteran had been having pain with increasing morning stiffness involving various joints since January 1995.  He indicated the Veteran presented with polyarthralgias and arthritis especially involving the peripheral joints of the hands and feet.  

VA outpatient treatment records show in October 2000 it was noted that the Veteran's past medical history was significant for rheumatoid arthritis.  

On April 2008 VA Agent Orange Registry examination, it was noted the Veteran had had several basal cell skin cancers and dysplastic nevi removed from his face, back and arms, and that he believed they were related to Agent Orange.  

A VA psychiatric examination was conducted in May 2008.   The Veteran reported anxiety, difficulty with sleep, social discomfort and that he lost his temper easily.  On mental status evaluation, he was neatly dressed.  He was free of delusions and hallucinations.  No inappropriate behavior was observed.  There was no suicidal or homicidal ideation.  The Veteran was able to maintain minimal personal hygiene.  He was oriented to person, place, time and situation.  His concentration was intact.  He denied any obsessions, compulsions or rituals.  His thought process was logical, coherent and goal-directed, without looseness of association, circumstantiality, tangentiality, pressured speech or flight of ideas.  He had panic attacks that occurred about once a month and were characterized by palpitations, sweating, anxiety and jitteriness.  He admitted to feeling depressed and anxious.  He denied problems with impulse control.  He stated he fell asleep easily, but had difficulty staying asleep.  It was noted he had nightmares about three to four times a week.  The Veteran reported flashbacks about once or twice a week, and they were triggered by loud noises.  He admitted to avoidant behavior, and found it difficult to get close to people other than relatives and a handful of friends.  He stated he lost his temper easily, startled easily, and was hypervigilant.  The diagnosis was PTSD.  A Global Assessment of Functioning score of 50 was assigned.  

In April 2004, Dr.Gupta noted that the Veteran had been followed in his office since 1995 with a diagnosis of rheumatoid arthritis.  It was noted in May 2008 that the Veteran had a history of skin psoriasis.  He also indicated that the Veteran had a history of skin psoriasis and that psoriatic arthritis was highly likely.

In November 2008, S. Srivastava, M.D. noted that the Veteran had had retinal detachments in both eyes.  It was reported he had suffered head trauma years earlier.  The examiner stated it was unclear whether such head trauma directly caused the retinal detachments, but it was possible that the severe head trauma played a role in their development.  

In June 2009, B.L. Jackson, M.D. noted that the Veteran's history for the period from 2005 to 2008 was pertinent for follow-up on previously diagnosed skin cancer (basal cell carcinoma), dysplastic (atypical) nevus, benign nevi, solar elastosis, solar lentigos, seborrheic keratoses, scars, angiomas, herpes simplex and intertrigo.  The physician noted his history was also pertinent for a new growth diagnosed as another skin cancer (basal cell carcinoma), precancerous and irritated lesions (actinic keratosis and seborrheic keratoses) and psoriasis.

A VA examination of the skin was conducted in July 2015.  The medical history noted that psoriasis, diagnosed by the examiner, began in 1968 and increased over time and was located at the right knee, gluteal fold, bilateral elbows, and scalp.  The examiner also diagnosed dysplastic nevi, solar elastosis, seborrheic keratoses and angiomas with date of onset approximately 1997, many years after service.  Finally, the examiner diagnosed intertrigo which began in approximately 2000.  

The examiner concluded it was at least as likely as not that the Veteran's skin condition (psoriasis) was incurred in or caused by service.  She noted that the onset of the condition was in service as it was documented in the service treatment records.  She said there was evidence of current, chronic and continuous treatment and care and that a nexus had been established. 

On July 2015 VA examination for non-degenerative arthritis, the Veteran reported he had been diagnosed with rheumatoid arthritis 18 years earlier and had been seeing a rheumatologist since then.  He also had a diagnosis of seronegative inflammatory arthritis, thought to be psoriatic arthritis.  The diagnoses were rheumatoid arthritis and psoriatic arthritis, secondary to rheumatoid arthritis.  The examiner opined that it was at least as likely as not that rheumatoid arthritis was proximately due to or the result of the claimed psoriatic arthritis.  She stated the disorder began subsequent to the service-connected condition and was the direct result of the antecedent condition.  She commented that the medical literature supported this and that a nexus was established.  It was also stated that the condition, which clearly and unmistakably preexisted service, was aggravated beyond its natural progression by an in-service injury or illness.  The examiner stated that the current severity of the service-connected condition had permanently aggravated the preexisting claim.  The current history and examination, along with the medical literature, identified this to be plausible.  The examiner could not determine the degree of aggravation without resorting to speculation.  She remarked that rheumatoid arthritis and psoriatic arthritis are one and the same diagnosis.  

On July 2015 VA examination of the eyes, the diagnoses were severe corneal scar with endophthalmitis, glaucoma and retinal detachment.  The examiner opined that retinal detachments/glaucoma are naturally occurring conditions.  While the Veteran reported he was in combat and sustained concussive blasts in service, the examiner stated there was no evidence of the reported head trauma or eye injury in service.  A review of the record shows his eye condition began around 2004, more than 30 years after service.  Therefore, with the gap in time and no evidence of eye complaints, it was less likely that any reported in-service trauma would have led to his current eye conditions.  The examiner concluded that the current conditions are more likely related to factors including age-related changes of the eye, with complications and genetics.  

An October 2015 addendum noted that it was less likely than not that the Veteran's skin conditions were incurred in or caused by service.  The rationale was that the skin lesions noted in the July 2015 examination "all have only onset post service" and stated that there was an administrative error and the wrong selection was made indicating a nexus for direct service connection.  The opinion provider also stated that there was no credible continuity from service for all of the skin conditions found currently and that diagnoses reflect age and post service events only.

	Service connection 

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. § 1110 38 C.F.R. § 3.303(a).  Establishing service connection generally requires evidence of: (1) a current disability (for which service connection is sought); (2) incurrence or aggravation of a disease or injury in service; and (3) a nexus between the claimed disability and the disease or injury in service.  See Shedden v, Principi, 381 F.3d 1153, 1166-1167 (Fed. Cir. 2004).  

Service connection may be established on a secondary basis for a disability that is proximately due to, or the result of, or aggravated by a service-connected disease or injury.  Establishing secondary service connection requires evidence of: (1) a current disability (for which secondary service connection is sought); (2) an already service-connected disability; and (3) that the current disability was either caused or aggravated by the already service-connected disability.  38 C.F.R. § 3.310; see also Allen v. Brown, 7 Vet. App. 439 (1995).

	
      Bilateral eye disability 

In each case in which a veteran is seeking service connection for a disability, due consideration shall be given to the places, types, and circumstances of such veteran's service as shown by such veteran's service record, the official history of each organization in which the veteran served, such veteran's medical records, and all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a).

In the case of any veteran who engaged in combat with the enemy in active service with a military, naval, or air organization of the United States during a period of war, campaign, or expedition, the Secretary shall accept as sufficient proof of service-connection of any disease or injury alleged to have been incurred in or aggravated by such service, satisfactory lay or other evidence of service incurrence or aggravation of such injury or disease, if consistent with the circumstances, conditions, or hardships of such service, notwithstanding the fact that there is no official record of such incurrence or aggravation in such service, and, to that end, shall resolve every reasonable doubt in favor of the veteran.  Service-connection of such injury or disease may be rebutted by clear and convincing evidence to the contrary.  The reasons for granting or denying service-connection in each case shall be recorded in full.  38 U.S.C.A. § 1154(b).

However, the provisions of 38 U.S.C.A. § 1154 do not obviate the requirement that a veteran must submit medical evidence of a causal relationship between his current condition and service.  See Libertine v. Brown, 9 Vet. App. 521, 524 (1996).  That is, even assuming combat status, the veteran must provide satisfactory evidence of a relationship between his service and his current condition.  Wade v. West 11 Vet. App. 302, 305 (1998).  

The Veteran has alleged that he was in combat and that on several occasions, he lost consciousness and/or became disoriented from explosions.  He claims that the detached retinas are related so such in-service incidents.  In light of his award of the Combat Action Ribbon, the Board acknowledges the Veteran had combat service.  Further, the Veteran is competent to report he was subjected to concussive blasts.  The opinion of the VA physician noted the Veteran's assertions regarding such incidents and concluded that, given the lengthy gap since service and the onset of eye problems, it was less likely than not that any in-service trauma resulted in his eye disabilities.  

The Board acknowledges that Dr. Srivastava opined that it was "possible" but "unclear" whether the Veteran's head trauma was a factor in his retinal detachments.  His opinion referred to a trauma "years ago" and did not specifically refer to in-service trauma.  Medical opinions that are speculative, general, or inconclusive in nature do not provide a sufficient basis upon which to support a claim.  See e.g. McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006) (finding doctor's opinion that "it is possible" and "it is within the realm of medical possibility" too speculative to establish medical nexus); Goss v. Brown, 9 Vet. App. 109, 114 (1996) (using the word "could not rule out" was too speculative to establish medical nexus); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992) (medical opinion framed in terms of "may or may not" is speculative and insufficient to support an award of service connection for the cause of death); Obert v. Brown, 5 Vet. App. 30, 33 (1993) (physician's statement that the veteran "may have been having some symptoms of his multiple sclerosis for many years prior to the date of diagnosis" was insufficient to award service connection); Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996) (a generic statement about the possibility of a link between chest trauma and restrictive lung disease was "too general and inconclusive" to support an award of service connection).  Applicable regulations also provide that a finding of service connection may not be based on a resort to speculation or a remote possibility.  See 38 C.F.R. § 3.102 (2014).

An evaluation of the probative value of a medical opinion is based on the medical expert's personal examination of the patient, the examiner's knowledge and skill in analyzing the data, and the medical conclusions reached.  The credibility and weight to be attached to such opinions are within the providence of the Board as adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  Greater weight may be placed on one physician's opinion over another depending on factors such as reasoning employed by the physicians and the extent to which they reviewed prior clinical records and other evidence.  Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994).  The Board finds the VA examiner's opinion to be more probative than that of Dr. Srivastava because the private physician's opinion was phrased in speculative language.  

In summary, the preponderance of the evidence of record establishes that the Veteran's bilateral eye disabilities became manifest years after, and are not shown to be related to, his service.  Accordingly, the preponderance of the evidence is against the claim for service connection for a bilateral eye disability.

	Psoriasis/Rheumatoid/Psoriatic Arthritis

Service connection is warranted for a disability which is aggravated by, proximately due to, or the result of a service-connected disease or injury.  38 C.F.R. § 3.310.  The elements of a successful secondary service connection claim are evidence of: a disability for which service connection is sought; a disability that is already service connected; and that the service connected disability caused or aggravated the disability for which service connection is sought.

The record shows that the Veteran was seen for a rash in service.  He began treatment with Dr. Gupta for joint complaints in 1995.  Dr. Gupta, who had been following the Veteran since 1995, noted in May 2008 that the Veteran had a history of psoriasis and it was quite likely that he had psoriatic arthritis.  When the Veteran was examined in July 2015 for his skin condition, the examiner noted that his psoriasis (but not his other skin diagnoses) had its onset in service, and concluded that psoriasis was related to service.  A VA examiner also opined in July 2015 that the Veteran's rheumatoid arthritis was related to the psoriatic arthritis.  

The Board acknowledges that in October 2015, a VA physician reviewed the record and reached a contrary conclusion.  However, even assuming that there was an administrative error or "mis-click" of a selection regarding nexus, the addendum provider does not address the July 2015 examiner's typewritten rationale for her positive opinion.  The October 2015 addendum also does not address the notation in the examination report that the onset of psoriasis was 1968.  For these reasons, and resolving reasonable doubt in the Veteran's favor, the Board finds that service connection for psoriasis and for rheumatoid/psoriatic arthritis is warranted.  

	Increased rating 

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes identify the various disabilities.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are:  interpreting examination reports in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disability upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where the appeal is from the initial rating assigned with the award of service connection, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999).

A 100 percent evaluation is warranted for anxiety disorder and PTSD with total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  

A 70 percent rating is warranted for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.  

A 50 percent evaluation is warranted if there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  

A 30 percent evaluation is warranted if there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  38 C.F.R. § 4.130, Diagnostic Code 9411.

One factor which may be considered is the Global Assessment of Functioning (GAF) score, which is a scale reflecting the "psychological, social, and occupational functioning in a hypothetical continuum of mental health-illness."  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995) (citing Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV)); see also Richard v. Brown, 9 Vet. App. 266 (1996); Carpenter v. Brown, 8 Vet. App. 240, 242 (1995).  GAF scores ranging from 61 to 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships.  A score of 51 to 60 indicates moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peer or coworkers).  A GAF score of 41 to 50 indicates serious symptoms and serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep job), while a GAF score of 31 to 40 indicates major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work).  See DSM-IV.  

Effective August 4, 2014, VA amended the regulations regarding the evaluation of mental disorders by removing outdated references to DSM-IV.  The amendments replace those references with references to the recently updated "DSM-5."  As the Veteran's claim was initially certified to the Board prior to August 2014, the DSM-5 is not applicable to this case.  According to the DSM-5, clinicians do not typically assess GAF scores.  The DSM-5 introduction states that it was recommended that the GAF be dropped from DSM-5 for several reasons, including its conceptual lack of clarity (i.e., including symptoms, suicide risk, and disabilities in its descriptors) and questionable psychometrics in routine practice.  In reviewing the evidence of record, the Board will consider the assigned GAF score; however, the Board is cognizant that GAF scores are not, in and of themselves, the dispositive element in rating a disability.  Rather, GAF scores must be considered in light of the actual symptoms of the Veteran's disorder, which provide the primary basis for the rating assigned.  See 38 C.F.R. § 4.126(a).

The issue before the Board is whether a rating in excess of 30 percent is warranted for the Veteran's service-connected psychiatric disability prior to January 16, 2015.  The only psychiatric findings prior to this date are contained in the May 2008 VA examination report.  The examination shows the Veteran has three to four nightmares each week and one or two flashbacks a week.  Although he denied problems with impulse control, he acknowledged that he loses his temper easily.  He exhibited avoidant behavior and was hypervigilant.  Resolving reasonable doubt in his favor, the Board finds that a 50 percent rating is warranted for PTSD from the inception of the award. 

There is no basis, however, for a rating in excess of 50 percent.  The preponderance of the evidence is against finding that the Veteran had symptoms of sufficient severity, duration and frequency to warrant a rating in excess of 50 percent.  For example, the record during this period does not reflect suicidal ideation, delusions or hallucinations, and he was fully oriented.  Further, the record does not demonstrate he had obsessional rituals, sufficiently frequent panic attacks or neglect of personal appearance and hygiene or other symptomatology which would warrant consideration of a rating in excess of 50 percent.

The Board has also considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis for PTSD.  An extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1); see Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet. App. 111 (2008), there is a three-step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is, thus, found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether the Veteran's disability picture requires the assignment of an extraschedular rating.

The Board has considered whether referral of this matter for consideration of an extraschedular rating is warranted, but finds that all symptoms and impairment associated with the Veteran's service-connected PTSD are encompassed by the schedular criteria for the rating now assigned.  The Veteran has not alleged any functional impairment that is not encompassed by those criteria.  Therefore, they are not inadequate, and referral for consideration of an extraschedular rating is not necessary.  See Thun v. Peake, 22 Vet. App. 111 (2008).

With respect to whether a claim of TDIU has been raised under Rice v. Shinseki, 22 Vet. App. 447 (2009), the Board finds that a claim for TDIU based solely on the Veteran's PTSD has not been raised by the record prior to January 16, 2015.  He reported to the 2008 examiner that his medical problems forced him to stop working and in his claim for TDIU he reported that the combination of his ischemic heart disease, PTSD, blindness and loss of hearing caused him to be unemployable.  The medical evidence during this period indicates that the Veteran has significant residual functional capacity when considering his PTSD alone (i.e., he gets along well with his wife and children, attends monthly meetings with fellow Marines, and he does yardwork and gardening in addition to reading on a special computer screen).  Thus, when taken together, his statements are clear that he believes he is unemployable due to the combination of his service and non service-connected disabilities and not his PTSD disability alone.  



ORDER

Service connection for a bilateral eye disability is denied.

Service connection for rheumatoid arthritis/psoriatic arthritis is granted.

Service connection for psoriasis is granted.

A rating of 50 percent for PTSD is granted, but no higher, effective July 31, 2007, subject to the governing law and regulations pertaining to the payment of monetary benefits.




______________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


